PER CURIAM
In this dissolution of marriage case, husband appeals the trial court’s award of permanent spousal support. Wife cross-appeals, raising other questions concerning the spousal support award, asking for a change in the property division and for an award of attorney fees. On de novo review, we determine that an adjustment in the trial court’s property distribution is just and equitable.
Paragraph IV of the decree of dissolution is amended to read as follows:

“REAL PROPERTY

“Petitioner shall have as his sole and separate property all the right, title and interest of the parties in and to the unimproved lot (with garage thereon) situated in Dundee, Oregon more particularly described as:
“Lot 4, Block 1, RED HILLS SUBDIVISION, Yamhill County, Oregon.
“The marital home and the property situated at 311 11a Fern Lane, Dundee, Oregon, more particularly described as:
“Lot 2, CEDAR BROOK ESTATES, Yamhill County, Oregon.
“shall be owned hereafter by the parties as Tenants in Common, provided, however, that it shall be sold at the first reasonable opportunity, but not later than five years from the date of the entry of the Decree herein, unless such period of time be extended by mutual agreement of the parties, and the net proceeds realized after the payment of the mortgage thereon and the costs of the sale shall be divided equally between the parties. The court retains jurisdiction to implement the provisions of this paragraph.
“Respondent shall have the exclusive possession of said real premises for her personal use until the property is sold. Between the entry of the Decree and the date of the sale, the mortgage payments shall be shared equally between the parties.”
In all other respects, the decree is affirmed.